
	

114 HR 3705 IH: Financial Regulatory Clarity Act of 2015
U.S. House of Representatives
2015-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3705
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2015
			Mr. Pittenger introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require certain financial regulators to determine whether new regulations or orders are
			 duplicative or inconsistent with existing Federal regulations, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Financial Regulatory Clarity Act of 2015. 2.Federal Deposit Insurance CorporationSection 9 of the Federal Deposit Insurance Act (12 U.S.C. 1819) is amended by adding at the end the following:
			
				(c)Review of regulations
 (1)In generalBefore issuing a regulation or order the Corporation shall assess other Federal regulations and orders to determine the interaction between the proposed regulation or order and other Federal regulations and orders.
 (2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other Federal regulations, the Corporation shall evaluate the following:
 (A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders. (B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
 (C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders. (D)Whether other Federal regulations or orders are outdated.
 (3)Resolving duplicative or inconsistent regulations or ordersThe Corporation shall take all available measures under current law to resolve any duplicative or inconsistent existing regulation or order with any proposed regulation or order before issuing a final regulation or order.
 (4)Report to CongressNot later than the end of the 60-day period beginning on the date the Corporation makes a determination under paragraph (2), the Corporation shall issue a report to the Congress containing recommendations made by the Corporation, including any recommendations of Federal laws or regulations that should be repealed or amended, so that the Congress may repeal or amend any conflicting, inconsistent, duplicative, or outdated laws or regulations.
 (5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set aside any action solely on the basis of compliance or noncompliance with the requirements of this subsection.
 (6)Regulation and order definedFor purposes of this subsection: (A)In generalThe terms regulation and order shall have the meaning given those terms, respectively, by the Corporation, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators, other than the Corporation.
 (B)Federal financial regulatorsThe term Federal financial regulators means the Board of Governors of the Federal Reserve System, the Bureau of Consumer Financial Protection, the Commodity Futures Trading Commission, the Comptroller of the Currency, the Corporation, the National Credit Union Administration, and the Securities and Exchange Commission..
 3.Office of Comptroller of the CurrencySection 324 of the Revised Statutes of the United States (12 U.S.C. 1) is amended by adding at the end the following:
			
				(c)Review of regulations
 (1)In generalBefore issuing a regulation or order the Comptroller of the Currency shall assess other Federal regulations and orders to determine the interaction between the proposed regulation or order and other Federal regulations and orders.
 (2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other Federal regulations, the Comptroller shall evaluate the following:
 (A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders. (B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
 (C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders. (D)Whether other Federal regulations or orders are outdated.
 (3)Resolving duplicative or inconsistent regulations or ordersThe Comptroller shall take all available measures under current law to resolve any duplicative or inconsistent existing regulation or order with any proposed regulation or order before issuing a final regulation or order.
 (4)Report to CongressNot later than the end of the 60-day period beginning on the date the Comptroller makes a determination under paragraph (2), the Comptroller shall issue a report to the Congress containing recommendations made by the Comptroller, including any recommendations of Federal laws or regulations that should be repealed or amended, so that the Congress may repeal or amend any conflicting, inconsistent, duplicative, or outdated laws or regulations.
 (5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set aside any action solely on the basis of compliance or noncompliance with the requirements of this subsection.
 (6)Regulation and order definedFor purposes of this subsection, the terms regulation and order shall have the meaning given those terms, respectively, by the Comptroller, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the Comptroller..
 4.Board of Governors of the Federal Reserve SystemSection 10 of the Federal Reserve Act is amended by inserting before paragraph (12) the following:  (11)Review of regulations (A)In generalBefore issuing a regulation or order the Board of Governors of the Federal Reserve System shall assess other Federal regulations and orders to determine the interaction between the proposed regulation or order and other Federal regulations and orders.
 (B)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other Federal regulations, the Board of Governors shall evaluate the following:
 (i)Whether the proposed regulation or order is in conflict with other Federal regulations or orders. (ii)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
 (iii)Whether the proposed regulation or order is duplicative of other Federal regulations or orders. (iv)Whether other Federal regulations or orders are outdated.
 (C)Resolving duplicative or inconsistent regulations or ordersThe Board of Governors shall take all available measures under current law to resolve any duplicative or inconsistent existing regulation or order with any proposed regulation or order before issuing a final regulation or order.
 (D)Report to CongressNot later than the end of the 60-day period beginning on the date the Board of Governors makes a determination under subparagraph (B), the Board of Governors shall issue a report to the Congress containing recommendations made by the Board of Governors, including any recommendations of Federal laws or regulations that should be repealed or amended, so that the Congress may repeal or amend any conflicting, inconsistent, duplicative, or outdated laws or regulations.
 (E)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set aside any action solely on the basis of compliance or noncompliance with the requirements of this paragraph.
 (F)Regulation and order definedFor purposes of this paragraph, the terms regulation and order shall have the meaning given those terms, respectively, by the Board of Governors, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the Board of Governors..
 5.Bureau of Consumer Financial ProtectionSection 1022 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5512) is amended by adding at the end the following:
			
				(e)Review of regulations
 (1)In generalBefore issuing a regulation or order the Bureau shall assess other Federal regulations and orders to determine the interaction between the proposed regulation or order and other Federal regulations and orders.
 (2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other Federal regulations, the Bureau shall evaluate the following:
 (A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders. (B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
 (C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders. (D)Whether other Federal regulations or orders are outdated.
 (3)Resolving duplicative or inconsistent regulations or ordersThe Bureau shall take all available measures under current law to resolve any duplicative or inconsistent existing regulation or order with any proposed regulation or order before issuing a final regulation or order.
 (4)Report to CongressNot later than the end of the 60-day period beginning on the date the Bureau makes a determination under paragraph (2), the Bureau shall issue a report to the Congress containing recommendations made by the Bureau, including any recommendations of Federal laws or regulations that should be repealed or amended, so that the Congress may repeal or amend any conflicting, inconsistent, duplicative, or outdated laws or regulations.
 (5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set aside any action solely on the basis of compliance or noncompliance with the requirements of this subsection.
 (6)Regulation and order definedFor purposes of this subsection, the terms regulation and order shall have the meaning given those terms, respectively, by the Bureau, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the Bureau..
 6.National Credit Union AdministrationSection 102 of the Federal Credit Union Act (12 U.S.C. 1752a) is amended by adding at the end the following:
			
				(g)Review of regulations
 (1)In generalBefore issuing a regulation or order the Administration shall assess other Federal regulations and orders to determine the interaction between the proposed regulation or order and other Federal regulations and orders.
 (2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other Federal regulations, the Administration shall evaluate the following:
 (A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders. (B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
 (C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders. (D)Whether other Federal regulations or orders are outdated.
 (3)Resolving duplicative or inconsistent regulations or ordersThe Administration shall take all available measures under current law to resolve any duplicative or inconsistent existing regulation or order with any proposed regulation or order before issuing a final regulation or order.
 (4)Report to CongressNot later than the end of the 60-day period beginning on the date the Administration makes a determination under paragraph (2), the Administration shall issue a report to the Congress containing recommendations made by the Administration, including any recommendations of Federal laws or regulations that should be repealed or amended, so that the Congress may repeal or amend any conflicting, inconsistent, duplicative, or outdated laws or regulations.
 (5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set aside any action solely on the basis of compliance or noncompliance with the requirements of this subsection.
 (6)Regulation and order definedFor purposes of this subsection, the terms regulation and order shall have the meaning given those terms, respectively, by the Administration, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the Administration..
 7.Securities and Exchange CommissionSection 4 of the Securities Exchange Act of 1934 (15 U.S.C. 78d) is amended by adding at the end the following:
			
				(j)Review of regulations
 (1)In generalBefore issuing a regulation or order the Commission shall assess other Federal regulations and orders to determine the interaction between the proposed regulation or order and other Federal regulations and orders.
 (2)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other Federal regulations, the Commission shall evaluate the following:
 (A)Whether the proposed regulation or order is in conflict with other Federal regulations or orders. (B)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
 (C)Whether the proposed regulation or order is duplicative of other Federal regulations or orders. (D)Whether other Federal regulations or orders are outdated.
 (3)Resolving duplicative or inconsistent regulations or ordersThe Commission shall take all available measures under current law to resolve any duplicative or inconsistent existing regulation or order with any proposed regulation or order before issuing a final regulation or order.
 (4)Report to CongressNot later than the end of the 60-day period beginning on the date the Commission makes a determination under paragraph (2), the Commission shall issue a report to the Congress containing recommendations made by the Commission, including any recommendations of Federal laws or regulations that should be repealed or amended, so that the Congress may repeal or amend any conflicting, inconsistent, duplicative, or outdated laws or regulations.
 (5)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set aside any action solely on the basis of compliance or noncompliance with the requirements of this subsection.
 (6)Regulation and order definedFor purposes of this subsection, the terms regulation and order shall have the meaning given those terms, respectively, by the Commission, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the Commission..
 8.Commodity Futures Trading CommissionSection 2(a) of the Commodity Exchange Act (7 U.S.C. 2(a)) is amended by adding at the end the following:
			
				(16)Review of regulations
 (A)In generalBefore issuing a regulation or order the Commission shall assess other Federal regulations and orders to determine the interaction between the proposed regulation or order and other Federal regulations and orders.
 (B)ConsiderationsIn making a determination of the interaction between the proposed regulation or order and other Federal regulations, the Commission shall evaluate the following:
 (i)Whether the proposed regulation or order is in conflict with other Federal regulations or orders. (ii)Whether the proposed regulation or order is inconsistent with other Federal regulations or orders.
 (iii)Whether the proposed regulation or order is duplicative of other Federal regulations or orders. (iv)Whether other Federal regulations or orders are outdated.
 (C)Resolving duplicative or inconsistent regulations or ordersThe Commission shall take all available measures under current law to resolve any duplicative or inconsistent existing regulation or order with any proposed regulation or order before issuing a final regulation or order.
 (D)Report to CongressNot later than the end of the 60-day period beginning on the date the Commission makes a determination under subparagraph (B), the Commission shall issue a report to the Congress containing recommendations made by the Commission, including any recommendations of Federal laws or regulations that should be repealed or amended, so that the Congress may repeal or amend any conflicting, inconsistent, duplicative, or outdated laws or regulations.
 (E)Limitation on judicial reviewNotwithstanding any other provision of law, a court may not compel action or hold unlawful and set aside any action solely on the basis of compliance or noncompliance with the requirements of this paragraph.
 (F)Regulation and order definedFor purposes of this paragraph, the terms regulation and order shall have the meaning given those terms, respectively, by the Commission, and the term other Federal regulations and orders shall mean regulations and orders of the Federal financial regulators (as defined under section 9(c)(6)(B) of the Federal Deposit Insurance Act), other than the Commission..
 9.Treatment of joint rulemakingsIn the case of a joint rulemaking with respect to which an assessment and determination is required pursuant to an amendment made under sections 2 through 8 of this Act, the agencies shall jointly make such assessment and determination and shall submit a single report with respect to such determination.
		
